DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C.  121:
 	I. 	Claims 1-10 drawn to a connectivity control unit (CCU) to internetwork with a server through a wireless network to provide a connected car service, and an integrated body unit (IBU) to perform low power communication with another vehicle to control the CCU, classified in H04W4/80.  
 	II. 	Claim 11 drawn to receiving a first message including a vehicle position information from a first vehicle, determining whether the first vehicle enters into a shutdown state based on the vehicle position information, obtaining a smart key value corresponding to the first vehicle when the first vehicle enters into the shutdown state, detecting another vehicle equipped with a remote wakeup function around the first vehicle based on the vehicle position 35Attorney Docket No: 15438-1250 information, and transmitting a remote wakeup command message including the smart key to the detected another vehicle, classified in B60R25/01.
 	III. 	Claims 12-20 drawn to receiving a radio frequency (RF) signal from another vehicle in a shutdown state, waking up a communication device in response to the RF signal, determining a connected car service command by connecting with the server through the communication device, and executing the , classified in H04W4/44.
The inventions are distinct, each from the other because of the following reason.
Subcombination-Usable Together
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, inventions I has separate utility such as a connectivity control unit (CCU) to internetwork with a server through a wireless network to provide a connected car service, and an integrated body unit (IBU) to perform low power communication with another vehicle to control the CCU. Invention II has separate utility such as receiving a first message including a vehicle position information from a first vehicle, determining whether the first vehicle enters into a shutdown state based on the vehicle position information, obtaining a smart key value corresponding to the first vehicle when the first vehicle enters into the shutdown state, detecting another vehicle equipped with a remote wakeup function around the first vehicle based on the vehicle position 35Attorney Docket No: 15438-1250 information, and transmitting a remote wakeup command message including the smart key to the detected another vehicle. Invention III has separate utility such as receiving a radio frequency (RF) signal from another vehicle in a shutdown state, waking up a communication device in response to the RF signal, determining a connected car service command by connecting with the server through the communication device, and executing the determined connected car service command by waking up a whole system of the vehicle. See MPEP § 806.05(d).
 Because these inventions are independent or distinct for the reasons given above and have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are independent or distinct for the reasons given above and the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
Because these inventions are independent or distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132